DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 10/23/19.  The request for foreign priority to a corresponding French application filed 10/26/18 has been received and is proper.  Claims 1-16 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 are rejected because claim 1 recites that the first and second ends are “designed to be rigidly fastened” to a mount and that the first and second end sections are “designed to be rigidly fastened” to a vibration source, but it is unclear if they are actually fastened to their respectively recited components or not (i.e., merely “designed” to do so).  Claim 11 adds further confusion to this issue, since it requires the presence of the mount in the claimed device. 
Claim 2 is rejected because the limitation “in an inverse parallel configuration in a direction” is incomprehensible.  See claim 3, line 3.  In addition, the phrase “this resonator” is unclear, and lacks sufficient antecedent basis.  See claim 3, line 6. 
Claim 5 is rejected because the limitation “wherein the vibration damping device comprising at least two pairs of resonators…” is grammatically incorrect.  See claim 5, lines 2-3. 
Claim 6 is rejected because it refers to “the pair” and then “that pair,” making it unclear whether the same pair is being referred to here, especially since “another pair” is subsequently referred to.  See claim 6, lines 4, 6. 
Claim 7 is rejected because the limitation “at least one stop to limit the beating at least of the first beater” is grammatically incorrect.  See claim 7, lines 2-3. 
Claim 8 is rejected because it refers multiple times to “at least the first beater,” but only one first beater has been previously defined, making it unclear what is meant by “at least” this component.  See claim 8, lines 3-4, 4. 
Claim 10 is rejected because the term “flat” is unclear – it certainly can’t mean the entire resonator mechanism is entirely flat because it includes the resonator (21) at the free end (28), which extends beyond the plane that the base (30) rests in.  So, the term “flat” and the extent to which all or portions of the resonator mechanism are flat and reside in the same plane is unclear. 
Claim 11 is rejected because it states that the vibration damping device “comprises the mount,” but claim 1, from which claim 11 depends, recites that the vibration damping device includes a base with a first branch that is “fastened to a mount.”  These limitations contradict each other, hence rendering the claim indefinite. 
Claim 12 is rejected because it states that the vibration damping device “comprises the vibration source,” but claim 1, from which claim 12 depends, recites that the vibration damping device includes a base with a second branch that is “fastened to a vibration source.”  These limitations contradict each other, hence rendering the claim indefinite.
Claim 15 is rejected because it defines a “second beater” but then refers to “the second branch,” but it is unclear if this is the second branch of the first beater or the second beater.  See claim 15, line 4. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is rejected because it recites that the branches are “different or identical,” which does not add a further limitation on the branches.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Zoppitelli
Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoppitelli et al. (FR 2795386) (cited by Applicant).  Zoppitelli is directed to an anti-vibration suspension for a helicopter.  See Abstract. 
Claim 1: Zoppitelli discloses a vibration damping device [Fig. 1] equipped with a resonator mechanism comprising at least one resonator (7-15), the at least one resonator having at least one beater (12) comprising a first beater (12) extending from an embedded end (at 11b) to a beating free end (at 11a), the at least one resonator comprising an elastically deformable base [see Figs. 3, 3c; see also Translation (“elastomeric” bearings 15)], wherein the base is equipped with a first branch (13) and a second branch (8) connected by a central section (14, 15, 16), the embedded end being embedded in the first branch, the first branch extending from a first end to a second end each of first end and second end is designed to be rigidly fastened to a mount (1), the second branch extending from a first end section to a second end section, each of first end section and second end section is designed to be rigidly fastened to a vibration source (2-6).  See Figs. 1-8. 
Claim 2: Zoppitelli discloses that the at least one resonator comprises at least two resonators, the two resonators are different.  See Figs. 1-2, 15-24. 
Claim 3: Zoppitelli discloses that the resonator mechanism comprises at least one pair of two resonators, the two resonators in a pair being arranged in an inverse parallel configuration in a direction, the free end of the first beater of a resonator in a pair being arranged according to the direction between the base of this resonator and the free end of the first beater of the other resonator in that pair.  See Figs. 1-2. 
Claim 4: Zoppitelli discloses that the vibration damping device comprises at least one pair of two resonators, the first end and the second end of the first branch of one of the two resonators in a pair being respectively rigidly connected by two connecting stringers to the first end and to the second end of the first branch of the other resonator in that pair, at least one of the two connecting stringers having at least one fastener to rigidly attach it to the mount.  See Figs. 1-8. 
Claim 5: Zoppitelli discloses that the vibration damping device comprising at least two pairs of two resonators, a connecting stringer is common to the two pairs of two resonators.  See Figs. 1, 2, 27; see also 112 rejection above. 
Claim 6: Zoppitelli discloses that the vibration damping device comprises at least one pair of two resonators, the first end section of the second branch of a resonator in the pair being rigidly fastened by a link bar to the first end section of the second branch of the other resonator in that pair, the second end section of the second branch of a resonator in the pair being rigidly connected by a link bar to the second end section of the second branch of the other resonator in that pair or to the second end section of the second branch of a resonator in another pair.  See Fig. 8; see also 112 rejection above.
Claim 7: Zoppitelli discloses that the vibration damping device comprises at least one stop (end of 12) to limit the beating at least of the first beater.  See Fig. 8; see also 112 rejection above.
Claim 8: Zoppitelli discloses that the vibration damping device comprises at least one spacer (end of 12) to prevent contact between the mount and at least the first beater or between at least the first beater and the vibration source.  See Fig. 8; see also 112 rejection above.
Claim 9: Zoppitelli discloses that the resonator mechanism forms a monolithic assembly.  See Fig. 1. 
Claim 10: Zoppitelli discloses that the resonator mechanism is flat if there is no deformation of the first beater, the resonator mechanism having a consistent thickness.  See Fig. 27; see also 112 rejection above.
Claim 11: Zoppitelli discloses that the vibration damping device comprises the mount, the mount comprises at least one opening facing the free end.  See 112 rejection above; Figs. 1, 2. 
Claim 12: Zoppitelli discloses that the vibration damping device comprises the vibration source, the vibration source comprises at least one cut facing the free end.  See Fig. 1; see also 112 rejection above.
Claim 13: Zoppitelli discloses that the first branch and the second branch of the resonator are different or identical.  See Figs. 1, 2; see also 112 rejection above.
Claim 14: Zoppitelli discloses that the base is in the shape of an H.  See Figs. 5, 14. 
Claim 15: Zoppitelli discloses that the at least one resonator comprises a second beater, the second beater extending from an embedded area to a free beating area, the embedded area being embedded in the second branch.  See Figs. 1, 2; see also 112 rejection above.
Claim 16: Zoppitelli discloses a vibration damping device according to claim 1.  See Title (“helicopter”); Fig. 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 9, 2022